Citation Nr: 0502435	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-16 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to separate schedular ratings for bilateral 
tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to December 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a August 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In that decision the RO, in pertinent part, granted 
entitlement to service connection for bilateral tinnitus and 
assigned a ten percent disability rating.  The veteran 
perfected an appeal for entitlement to separate schedular 
ratings for bilateral tinnitus.


FINDING OF FACT

The veteran currently experiences recurrent bilateral 
tinnitus.


CONCLUSION OF LAW

Entitlement to separate schedular 10 percent disability 
ratings for service-connected tinnitus is not shown as a 
matter of law.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.10, 4.25, 4.87, Diagnostic Code 6260 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran in this case, through his representative, seeks 
separate 10 percent disability ratings for tinnitus because 
he experiences tinnitus in both ears.

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The duty to notify and duty to assist provisions of the VCAA 
are potentially applicable to all claims filed on or after 
November 9, 2000, the date of enactment.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The veteran's 
claim for separate ratings was raised in the May 2003 notice 
of disagreement, after enactment of the VCAA.  The United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") has held, however, that the statutory and 
regulatory provisions pertaining to VA's duty to notify and 
duty to assist do not apply to a claim if resolution of the 
claim is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) ("Where the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the 
decision.").  

In the instant case, the facts are not in dispute; it is 
acknowledged that the veteran experiences bilateral tinnitus.  
Resolution of the instant appeal depends instead on 
interpreting the regulations found in the VA Schedule for 
Rating Disabilities (hereinafter, "Rating Schedule") that 
pertain to the assignment of separate ratings for bilateral 
tinnitus.  In this regard, the Board notes that the medical 
evidence of record indicates that, on VA audiology 
examination in July 2002, the veteran complained of 
longstanding constant bilateral tinnitus.  As will be shown 
below, although the Board acknowledges the veteran's 
subjective complaints of bilateral tinnitus, the presence of 
bilateral tinnitus does not change the outcome of this 
appeal.  Therefore, VA has no further duty to notify the 
veteran of the evidence needed to substantiate his claim or 
to assist him in obtaining that evidence, in that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).

Analysis

The medical evidence shows that the veteran suffers from 
bilateral tinnitus.  In an August 2002 rating decision, the 
RO granted service connection for tinnitus, and assigned a 10 
percent rating for the disorder pursuant to 38 C.F.R. § 4.87, 
Diagnostic Code 6260.

As an initial matter, the Board notes that Diagnostic Code 
6260 was revised effective in June 2003 to provide that only 
a single 10 percent evaluation could be assigned for 
tinnitus, whether the sound is perceived as being in one ear, 
both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 
6260, Note 2 (2003).  

Nevertheless, the changes to Diagnostic Code 6260 effective 
in June 2003 did not provide for retroactive application.  
See VA Schedule for Rating Disabilities:  Evaluation of 
Tinnitus, 68 Fed. Reg. 25,822 (May 14, 2003).  Therefore, the 
veteran is entitled at least to application of the former 
Diagnostic Code 6260 for the two years of eligibility prior 
to June 2003.  See Smith (Ellis) v. Principi, 17 Vet. App. 
168 (2003) (although the change to the regulation prohibits 
the assignment of separate ratings for tinnitus effective in 
June 2003, the Board must analyze the applicability of 
separate ratings prior to June 2003).

VA's General Counsel addressed this issue in a precedential 
opinion issued in May 2003.  The General Counsel held that 
Diagnostic Code 6260, as in effect prior to June 2003, 
authorized a single 10 percent disability rating for 
tinnitus, regardless of whether the tinnitus was perceived as 
unilateral, bilateral, or in the head.  Separate ratings for 
tinnitus in each ear could not be assigned under DC 6260 or 
any other diagnostic code.  See VAOPGCPREC 2-03.  In this 
regard, the Board notes that it is bound by the precedential 
opinions issued by VA's General Counsel.  See 38 U.S.C.A. 
§ 7104(c) (West 2002); Splane v. West, 216 F.3d 1058 (Fed. 
Cir. 2000); 38 C.F.R. § 19.5 (2003).

Here, the veteran's service representative essentially 
asserts that because the Secretary expressly provided 
separate ratings for complete loss of one auricle and 
complete loss of both auricles under Diagnostic Code 6207, it 
is not clear that Diagnostic Code 6260 (tinnitus) is limited 
to one rating (at least prior to June 2003).  See 38 C.F.R. 
§ 4.87.  Therefore, they contend that the ambiguity in 
Diagnostic Code 6260 should be resolved in the veteran's 
favor and separate 10 percent ratings should be assigned for 
bilateral tinnitus in each ear.  

The Board notes that in Wanner v. Principi, 17 Vet. App. 4 
(2003) (reversed in part on other grounds, 370 F.3d 1124 
(Fed. Cir. 2004)), the Court held that 38 C.F.R. § 4.25 was a 
potentially applicable regulation and should be considered by 
the Board when determining whether separate ratings for 
tinnitus are warranted.  Section 4.25(b) states that, except 
as otherwise provided in the Rating Schedule, the 
disabilities arising from a single disease entity (e.g., 
arthritis, multiple sclerosis, cerebrovascular accident, 
etc.) are to be rated separately, as are all other disabling 
conditions, if any.  See Esteban v. Brown, 6 Vet. App. 259 
(1994); 38 C.F.R. § 4.25(b) (2003).  Therefore, the 
fundamental question in the instant appeal is whether 
bilateral tinnitus constitutes two separate disabilities that 
are eligible for separate ratings under the Rating Schedule.

The assignment of separate ratings is dependent on a finding 
that the disease entity is productive of distinct and 
separate symptoms.  The evaluation of the same "disability" 
or the same "manifestations" of a single disability under 
various diagnoses is prohibited.  See 38 C.F.R. § 4.14 
(2003); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  In 
VAOPGCPREC 2-03, the General Counsel noted that tinnitus is 
the perception of sound in the absence of any external 
stimulus.  See VAOPGCPREC 2-03 (citing The Merck Manual 665 
(17th ed. 1999)).  

VA also discussed the nature of tinnitus in the proposed 
amendment to Diagnostic Code 6260:

True (subjective) tinnitus does not originate in 
the inner ear, although damage to the inner ear may 
be a precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain creates 
phantom sensations to replace missing inputs from 
the damaged inner ear, similar to the brain's 
creation of phantom pain in amputated limbs.  
(Diseases of the Ear, H. Ludman, and T. Wright, 6th 
ed., chapter 11; Phantom auditory perception 
(tinnitus): mechanisms of generation and 
perception, Neuroscience Research 8:221-2, P. 
Jasterboff, 1990; and Mechanisms of Tinnitus, Allyn 
and Bacon, 1995, J. Vernon and A. Moller (Eds)).

True tinnitus, i.e., the perception of sound in the 
absence of an external stimulus, appears to arise 
from the brain rather than the ears.  

See VA Schedule for Rating Disabilities: Evaluation of 
Tinnitus, 67 Fed. Reg. 59,033 (Sept. 19, 2002).

VA further addressed this issue in the Supplemental 
Information included in the amendment to Diagnostic Code 
6260:

VA's Audiology and Speech Pathology Service 
recently wrote a booklet titled Hearing Impairment, 
an Independent Study Course for health care 
providers.  The section on tinnitus states that the 
fact that most tinnitus appears to be coming from 
the ear led to a belief that tinnitus was generated 
in the inner ear, but this is not the case.  It 
further states that damage in the inner ear may be 
a precursor for subjective tinnitus, but that 
subjective tinnitus is generated within the central 
auditory pathways.

See VA Schedule for Rating Disabilities: Evaluation of 
Tinnitus, 68 Fed. Reg. 25,822 (May 14, 2003).  The medical 
treatise evidence documented in the Federal Register 
demonstrates that tinnitus is a single disease entity 
manifested in a single disability, regardless of whether it 
is perceived as being in one ear, both ears, or in the head.  
Because tinnitus does not produce separate and distinct 
symptoms, the assignment of separate ratings for bilateral 
tinnitus in the right and left ear is not appropriate.  As a 
result, the Board concludes that 38 C.F.R. § 4.25(b) does not 
provide a basis for assigning separate ratings for bilateral 
tinnitus.

This finding is further supported by the regulatory scheme 
that forms the basis for evaluating the severity of a 
service-connected disability.  Disability ratings are based 
on the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2003).  The basis of disability evaluations is the ability 
to function under the ordinary conditions of daily life, 
including employment.  Regardless of the location of the 
disability, disability evaluations are based upon lack of 
usefulness of these body parts or systems.  38 C.F.R. § 4.10 
(2003).

In determining the appropriate rating for bilateral tinnitus, 
diagnostic codes pertaining to the auditory system specify 
the situations in which separate ratings are applicable 
depending on unilateral or bilateral manifestations.  For 
example, the rating for hearing loss depends on whether the 
hearing loss is in one ear or both ears.  In addition, 
Diagnostic Code 6207 provides a 30 percent rating for the 
complete loss of one auricle and a 50 percent rating for the 
complete loss of both auricles.  None of the remaining 
Diagnostic Codes pertaining to the auditory system provide 
for unilateral versus bilateral involvement.

In Brown v. Gardner, 513 U.S. 115, 118 (1994), the Supreme 
Court held that if a statute is ambiguous, any interpretive 
doubt is to be resolved in the veteran's favor.  See also 
Smith (William) v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994) 
(the canons of statutory construction apply to regulations as 
well as statutes).  The veteran's service representative 
relies on this canon of construction for the proposition that 
the applicable regulation must be interpreted to allow for 
two separate and distinct ratings for bilateral tinnitus in 
each ear.

Prior to the June 2003 amendment, 38 C.F.R. § 4.87, 
Diagnostic Code 6260, did not expressly indicate whether each 
ear was to be rated separately in the case of bilateral 
tinnitus.  However, the Supreme Court also held in Brown that 
"[a]mbiguity is a creature not of definitional possibilities 
but of statutory context."  Brown, 513 U.S. at 118 
(citations omitted).  By reading the rating criteria for 
Diagnostic Code 6260 in the context of the remaining 
provisions concerning the auditory system found in the Rating 
Schedule, it is clear that a maximum 10 percent rating may be 
assigned for tinnitus, regardless of whether it is unilateral 
or bilateral, and that separate 10 percent ratings cannot be 
assigned for tinnitus in each ear.

If one section of a statute includes specific language, but 
that language is missing from another section of the same 
statute, it is generally presumed that such omission is 
intentional.  See Brown, 513 U.S. at 120.  The regulation at 
issue specifies that recurrent tinnitus is to be evaluated as 
10 percent disabling.  38 C.F.R. § 4.87, Diagnostic Code 6260 
(2002).  Diagnostic Code 6260 does not distinguish between 
tinnitus that is perceived in one ear, both ears, or within 
the head.  Other Diagnostic Codes pertaining to the auditory 
system specify whether the rating is to be assigned based on 
unilateral or bilateral involvement.  Because some of the 
Diagnostic Codes pertaining to the auditory system 
distinguish between unilateral and bilateral involvement, it 
is apparent from a plain reading of the regulations for 
rating disabilities of the auditory system that the omission 
of the distinguishing language from Diagnostic Code 6260 was 
intentional.  This interpretation of Diagnostic Code 6260 is 
not in conflict with 38 C.F.R. § 4.25(b), because that 
regulation specifies that disabilities arising from the same 
disease entity are to be separately rated; whether unilateral 
or bilateral, tinnitus constitutes the same disability.

In summary, by reading Diagnostic Code 6260 in the context of 
the remaining Diagnostic Codes pertaining to disabilities of 
the auditory system, it indicates clearly that a 10 percent 
rating applies to recurrent tinnitus regardless of whether 
the involvement is unilateral or bilateral.  For these 
reasons, the Board finds that the arguments of the veteran's 
representative are without merit, and the veteran's claim of 
entitlement to separate 10 percent ratings for bilateral 
tinnitus is denied as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the Board should deny the claim on 
the ground of lack of legal merit).

ORDER

The claim of entitlement to separate schedular 10 percent 
disability ratings for bilateral tinnitus is denied.


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


